DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Oct. 2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. US 2011/0221078 (hereafter Lev) and further in view of Bartsch et al. US 2002/0066967 (hereafter Bartsch).

Regarding claim 1, Lev teaches a humidifier (Fig 1), comprising:
a base portion (10) configured to produce mist (¶19); and
an aromatherapy tray (42), the aromatherapy tray being configured to receive and retain aromatherapy oils or fragrance (¶21),
wherein the base portion is configured to infuse the mist with the aromatherapy oils or fragrance to created scented mist (¶30) and direct the scented mist through an opening (36) of the humidifier at a selected air velocity (air velocity of mist), wherein the aromatherapy tray is integrated with the base portion that is flush with the base portion when the trap door is closed (¶21-22, as shown in Figs 1 and 5).
Lev does not teach:
an aromatherapy tray fitted on an inner surface of a trap door pivotally attached to the base portion via hinged members;
wherein the aromatherapy tray is integrated with the base portion via the trap door that is flush with the base portion when the trap door is closed pivotally via the hinged members, and the aromatherapy tray is accessible when the trap door is opened pivotally via the hinged members
Bartsch teaches an aromatherapy tray (22) fitted on an inner surface of a trap door (124) pivotally attached to the base portion via hinged members (shown in Figs 1-2); wherein the aromatherapy tray is integrated with the base portion (20) via the trap door that is flush with the base portion (shown in Fig 1) when the trap door is closed (position of Fig 1) pivotally via the hinged members, and the aromatherapy tray is accessible when the trap door is opened (position of Fig 2) pivotally via the hinged members.


Regarding claim 2, Lev in view of Bartsch teaches all the limitations of claim 1. Lev further teaches wherein the base portion is configured to produce mist by ultrasonic nebulization (¶19).

Regarding claim 4, Lev in view of Bartsch teaches all the limitations of claim 1. Lev further teaches wherein the aromatherapy tray includes a compartment (44) for receiving and retaining one or more aroma pads containing the aromatherapy oils or fragrance (¶21).

Regarding claim 5, Lev in view of Bartsch teaches all the limitations of claim 4. Lev further teaches wherein the base portion comprises a fan configured to draw ambient air through the one or more aroma pads to infuse with the mist produced (¶20).

Regarding claim 6, Lev in view of Bartsch teaches all the limitations of claim 1. 

Bartsch teaches a plurality of aroma trays (Fig 7, trays 84) in order to in order to hold multiple scented pockets (¶91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aromatherapy tray of Lev (42) by incorporating the plurality of aroma trays of Bartsch (84) in order to hold multiple scented pockets (¶91).

Regarding claim 7, Lev in view of Bartsch teaches all the limitations of claim 1. Lev further teaches wherein the base portion is configured to detect an operation mode of the humidifier and determine an air velocity of the scented mist based at least on the detected operation mode (where one of ordinary skill in the art would recognize that the apparatus would have an operation mode of ON and a non-operation mode of OFF, which ON mode would have an air velocity of ON).

Regarding claim 8, Lev in view of Bartsch teaches all the limitations of claim 1. Lev further teaches a reservoir (50) configured to supply and hold water used by the base portion for producing the mist, wherein the reservoir is detachable from the base portion (¶28, where the reservoir would be fully capable of being detached in accordance with MPEP §2114, §2173.05(g)).


10 is rejected under 35 U.S.C. 103 as being unpatentable over Lev in view of Bartsch as applied to claim 1 above, and further in view of Thompson et al. US 7,011,795 (hereafter Thompson).

Regarding claim 10, Lev in view of Bartsch teaches all the limitations of claim 1. 
Lev does not teach wherein the trap door, when closed, is held in place by a tab inside the base portion of the humidifier.
Thompson teaches wherein the trap door, when closed, is held in place by a tab inside the base portion of the humidifier.


Response to Arguments
The following is a response to Applicant’s arguments filed 12 Oct. 2020:

Applicant argues that the claim amendments overcome the rejection in the office action mailed 11 Jun. 2020.
Examiner agrees. As stated in the office action mailed 9 Sep. 2020, the claim amendments overcome the previous final rejection. However, as noted in the advisory action of 9 Sep. 2020 the claims are not patentable in view of Lev and Bartsch.

Applicant argues that new claim 10 is allowable.
Examiner disagrees. As detailed above, claim 10 is unpatentable in further view of Thompson.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776